Cindy Cummings, CSR
                             Official Court Reporter- 433"1 District Court
                                  150 N. Segui11, Suite 317
                                 New Braullfels, Texas 78130
                                       (830) 221-1279


                                       December 23,2015

 Mr. Jeffrey D. Kyle, Clerk
 Third District Court of Appeals
 Price Daniel Sr. Building
 209 W. 14th Street, Room 101
 Austin, Texas 78701

 RE:     Trial Court Cause Number: C2015-0395D
         Court of Appeals Number: 03-15-00807-CV

         Richard Montgomery, Individually, vs. Rolando H. Saenz, et al


Dear Mr. Kyle

I am the official court reporter of the 433rd Judicial District Court. The above-referenced case
was heard in my court on October 20, 2015, however, I was not the reporter.

Ms. Amy Ferro, deputy reporter, substituted in for me on that date. Therefore, Ms. Ferro is
charged with the responsibility of preparing the Reporter's Record in the above-styled and
numbered cause for filing with the Third Court of Appeals. I have notified her of the request and
forwarded the notice.

Her contact information is 713·306·6561, aferrocsr@yahoo.com.

Please advise should further action be required on my part. Thank you for your attention to this
matter.

iJ;~ect,ly ~

~~ngs
CC: Ms. Michelle Robberson m helle.robberson@cooperscully.com
    Mr. Eric Hines eric.hines@cna.com
    Mr. Richard Fry rfrv@supportlaw.com
    Mr. Brent Rowe bbrowe@evans·rowe.com